Opinion by
Keefe, J.
It appeared at the trial that the merchandise arrived before the consular invoice; the appraiser was consulted but was unable to furnish any other value and merchandise was entered at the value of a previous shipment. *244Upon receipt of consular invoice it was found that the pyiee was greater and the petitioner accordingly amended its entry. The caviar was appraised as entered, and later appraiser received report from abroad indicating a' higher value, and the collector called for reappraisement. Through compromise the case was settled at a value higher than entered but lower than contended for by collector. On the facts presented the court was of the opinion that the entry was made in good faith. The petition was therefore granted.